Citation Nr: 1714428	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  12-25 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a cervical strain.  

2.  Entitlement to an evaluation in excess of 40 percent for lumbosacral strain with degenerative disc disease and intervertebral disc syndrome.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1979 to May 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2015, the Board denied entitlement to increased evaluations for the Veteran's service-connected cervical spine, lumbar spine, and anxiety disabilities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 Order, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties to vacate and remand the portion of the Board's August 2015 decision that denied entitlement to increased evaluations for his cervical and lumbar spine disabilities.

In September 2016, the Board remanded the appeal for further development.  The case has since been returned to the Board for further review.  

In a January 2017 rating decision, the Appeals Management Center (AMC) assigned a 20 percent evaluation for musculoligamentous neck pain effective from December 15, 2011.  The AMC also increased the evaluation assigned for lumbosacral strain with degenerative joint disease and intervertebral disc syndrome (previously rated as musculoligamentous low back pain) to 40 percent effective from December 15, 2011.  Nevertheless, the issues remain in appellate status, as the maximum schedular ratings have not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).               

The Board also notes that the Veteran was granted service connection for radiculopathy of the right and left lower extremities in a March 2014 rating decision and assigned separate 10 percent evaluations effective from February 12, 2014.  In addition, in a January 2017 rating decision, the AMC increased the evaluation for radiculopathy of the right and left lower extremities and assigned separate 20 percent evaluations effective from December 15, 2011.  The record currently available to the Board contains no indication that the Veteran has disagreed with the ratings or effective dates assigned.  Thus, those matters are not in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded VA examinations in connection with his claims in October 2016.  The examiner noted that there was pain on examination of the cervical and lumbar spine that caused functional loss; however, he did not specify the degree at which the Veteran's pain limited the range of motion.  In addition, the examiner did not provide a description of the functional impact of the Veteran's cervical and lumbar spine disabilities on his ability to work.  Therefore, a remand is necessary to obtain a fully adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The examiner(s) will also be able to determine whether it is possible to provide a retrospective medical opinion for the other VA examinations conducted during the appeal period.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).  

Finally, during the course of the appeal, the Veteran reported that he was unable to continue working due to pain.  See June 2016 VA mental health record.  As such, the Board finds that the issue of entitlement to TDIU has been reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board notes that the presence of a 100 percent disability rating does not necessarily render the issue of TDIU moot.  See Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008) (holding that 100 percent evaluation does not render a TDIU claim moot where there is a possibility that TDIU will impact entitlement to special monthly compensation (SMC) based on receipt of service connection for a disability with a 100 percent rating and another with a separate 60 percent rating).  Therefore, the AOJ should develop a claim for TDIU in accordance with Rice.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his cervical and lumbar spine disabilities that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Omaha VAMC dated from September 2016 to the present. 

2.  After completing the foregoing development, 
the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected cervical strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, the examiner should provide the range of motion in degrees for the Veteran's cervical spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

He or she should also indicate whether there is any form of ankylosis.  In addition, the examiner should state the total duration of incapacitating episodes during the past 12 months and identify all associated neurologic abnormalities.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  The examiner should also indicate whether the Veteran experiences additional functional loss due to flare-ups and opine as to what extent he is so limited.  If the examiner cannot provide the opinion, he or she should explain why.  

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period.  See, e.g., January 2012, October 2012, and October 2016 VA examinations.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected lumbosacral strain with degenerative disc disease and intervertebral disc syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, the examiner should provide the range of motion in degrees for the Veteran's thoracolumbar spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

He or she should also indicate whether there is any form of ankylosis.  In addition, the examiner should state the total duration of incapacitating episodes during the past 12 months and identify all associated neurologic abnormalities.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  The examiner should also indicate whether the Veteran experiences additional functional loss due to flare-ups and opine as to what extent he is so limited.  If the examiner cannot provide the opinion, he or she should explain why.  

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period.  See, e.g., January 2012, October 2012, February 2014, and October 2016 VA examinations.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should review the examination reports to ensure compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.  

5.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

6.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




